Mr. Justice Leech delivered the opinion of the Court: This is a claim filed by claimant, Ira A. Erwin, funeral director, of Pontiac, Illinois, for casket, box, embalming, robe, opening grave and transfer of the body of Jesse Jones. There is absolutely no evidence before this court, except the sworn statement of claimant, as to material furnished or services rendered and we therefore accept the said statement as true and correct, although we do not know whether or not the deceased" was an employee, ward of the State or what not. The Attorney General of the State has filed a demurrer,' which as a matter of law is sustained. The Attorney General also files a statement and consents to an award which is as follows: “The Director of the Department of Public Welfare having made a report of his investigation of the facts set forth in the claim filed herein, showing said facts as alleged by the claimant in this case as they are alleged in the claim filed by the claimant herein and consents to an award in favor of the claimant in the sum of $75.00.” As a matter of equity and social justice we therefore allow the claim in the sum of $75.00.